Citation Nr: 1712876	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for C5-C6 degenerative disc disease (DDD) with spondylolysis (cervical spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Appellant had active service from June 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Board remanded this matter for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in January 2015, the Board remanded the case, in part, to afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine disability. He was afforded a VA examination in April 2015 that was responsive to the remand directives; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case. In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate. Specifically the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint. As such, lacking the required findings pursuant to Correia, the April 2015 examination report is inadequate.

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the holding in Correia. Therefore, on remand, he should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected cervical spine disability.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2016).

All outstanding treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records since April 2015, and associate them with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination. The file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report. The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history. All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report.

The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable). If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

